DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
The title objection has been withdrawn.
Applicant’s amendment is persuasive.  The art and form based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 9-11, 13-15 are allowed.  
Claims 1-6, 9-11, 13-15; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1: a first command voltage for increasing the inductor current when the inductor current is smaller than the reference current and decreasing the inductor current when the inductor current is greater than the reference current; a voltage suppressing unit that suppresses a ripple component of the first command voltage; and a drive signal output circuit configured to generate the drive signal using an output of the voltage suppressing unit such that the output voltage achieves the target level, the reference current output unit being configured to output the reference current using the first command voltage and a value corresponding to a first error obtained from a difference between the feedback voltage and the target level.

Claim 14: increasing the inductor current when the inductor current is smaller than the reference current and decreasing the inductor current when the inductor current is greater than the reference current; a voltage suppressing circuit that suppresses a ripple component of the first command voltage to output a second command voltage, and a drive signal output circuit configured to generate the drive signal using 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839